        Case 2:14-cr-00026-GMN-NJK Document 80 Filed 08/27/20 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     SYLVIA A. IRVIN
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577/Phone
 5   (702) 388-6261/Fax
     Sylvia_Irvin@fd.org
 6
 7   Attorney for Anthony Revels

 8
                                 UNITED STATES DISTRICT COURT
 9
                                       DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,                           Case No. 2:14-cr-026-GMN-NJK

12                  Plaintiff,                               STIPULATION TO CONTINUE
                                                               REVOCATION HEARING
13          v.
                                                                    (First Request)
14   ANTHONY REVELS,

15                  Defendant.

16
17          IT IS HEREBY STIPULATED AND AGREED, by and between United States
18   Attorney Nicholas A. Trutanich and Assistant United States Attorney Christopher Lin, counsel
19   for the United States of America, and Federal Public Defender Rene L. Valladares and Assistant
20   Federal Public Defender Sylvia A. Irvin, counsel for Anthony Revels, that the Revocation
21   Hearing currently scheduled on September 2, 2020, at 3:00pm, be vacated and continued to a
22   date and time convenient to the Court, but no sooner than fourteen (14) days.
23          This Stipulation is entered into for the following reasons:
24          1.      Mr. Revels completed the inpatient program at Harris Springs Ranch on June 8,
25   2020, and since then has been living at his mother’s residence. He is currently participating in
26   outpatient treatment.
        Case 2:14-cr-00026-GMN-NJK Document 80 Filed 08/27/20 Page 2 of 3




 1            2.     In the interim, a petition was filed alleging that Mr. Revels has violated his
 2   conditions of supervised release. ECF No. 69.
 3            3.     On August 11, 2020, Mr. Revels made his initial appearance on this petition and
 4   was released under his current supervised release conditions. See ECF No. 77.
 5            4.     A revocation hearing has been scheduled for September 2, 2020 before this
 6   Court.
 7            5.     Counsel requestss for at least a two-week continuance of the revocation
 8   hearing so that they may continue negotiations and for counsel for defendant to review
 9   discovery and confer with the defendant.
10            6.     Mr. Revels is not in custody and agrees with the need for the continuance.
11            7.     Undersigned counsel and the Probation Officer agree to the continuance.
12            This is the first request for a continuance of the revocation hearing.
13            DATED this 27th day of August, 2020.
14
15    RENE L. VALLADARES                                NICHOLAS A. TRUTANICH
      Federal Public Defender                           United States Attorney
16
17
      By /s/ Sylvia A. Irvin                            By /s/ Christopher Lin
18    SYLVIA A. IRVIN                                   CHRISTOPHER LIN
      Assistant Federal Public Defender                 Assistant United States Attorney
19
20
21
22
23
24
25
26
                                                        2
          Case 2:14-cr-00026-GMN-NJK Document 80 Filed 08/27/20 Page 3 of 3




 1                              UNITED STATES DISTRICT COURT

 2                                   DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                          Case No. 2:14-cr-026-GMN-NJK
 4
                   Plaintiff,                           ORDER
 5
            v.
 6
     ANTHONY REVELS,
 7
                   Defendant.
 8
 9
10          IT IS THEREFORE ORDERED that the revocation hearing currently scheduled

11   for Wednesday,    September   2,   2020   at   3:00   p.m.,   be   vacated   and   continued

12   to   Wednesday, September 30, 2020, at the hour of 3:00 p.m. in Courtroom 7D before Judge

13   Gloria M. Navarro.

14          DATED this 27
                       ___ day of August, 2020.

15
16
                                               UNITED STATES DISTRICT JUDGE
17
18
19
20
21
22
23
24
25
26
                                                    3
